DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 15, 18, 19, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Examiner’s Official Notice and further in view of Url (US 20140262583 A1). Regarding Claim 15, Peschansky, in view of Examiner’s Official Notice, teaches the first, second, and fourth elements of the claim, hereinafter (15a), (15b), and (15d) respectively, but does not teach the third claim element, hereinafter (15c). Url teaches (15c). Peschansky in view of Examiner’s Official Notice teaches
(15a), A method of manufacturing a vehicle including: receiving orders for a plurality of vehicles; selecting a front frame module and a rear frame module for each vehicle, the front frame module being common for each vehicle and the rear frame module being common for each vehicle (Peschansky Abstract: “A method of constructing vehicle frames of varying lengths from a flexible modular architecture is provided. The method comprises: providing substantially identical front and rear modules, and providing middle modules with constant-section longitudinal rails that are formable to a variety of desired lengths.”; Examiner’s Official Notice: While Peschansky doesn’t explicitly teach “receiving orders for a plurality of vehicles”, the Examiner takes Official Notice that it would be natural and obvious that manufacturers of consumer goods would “receive orders” for their products.  Accordingly, it would have been obvious to a person of ordinary skill in this art at the time of filing to have Peschansky 
(15b), selecting a middle frame module from a plurality of middle frame modules for each vehicle based on the order, each middle frame module of the plurality of middle frame modules having a different size (Peschansky Paragraph 0021: “The frames…are assembled using multiple middle modules of varying lengths…The method of assembling vehicle frames from the modular body-on-frame architecture involves first selecting a set of the required components and then assembling the components into the individual frames. A typical first selection of components for a first assembled frame would include selecting a front module from a provided inventory or flow of substantially identical front modules, which are common to all assembled frame lengths. Next, either a rear [module] would be selected from a provided inventory or flow of one or both of these rear module variations; the specific rear module selected does not alter the method. Selection of the middle module determines the overall length of the assembled frame.”);
(15d), assembling the front frame module, the selected middle frame module, and the rear frame module together for each vehicle (Peschansky Abstract: “A first frame, having a first frame length, is then assembled from the formed first middle module and substantially identical front and rear modules. After forming another middle module to a second length; a second frame, having a different frame length, may then be assembled from the second formed middle module and a second pair of substantially identical front and rear modules.”).
As indicated above, Peschansky does not teach (15c). Url teaches
(15c), the plurality of middle frame modules includes a first middle frame module and a second middle frame module, and the first middle frame module is configured to support fewer 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Url

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Url
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to provide a plurality of middle frame modules as taught by Url. As such, “a passenger module…or more than one…containing seats for riders may be placed between the front drive module and the rear drive module to expand the seating capacity” as recognized by Url (Paragraph 0031).	
Regarding Claim 18, Peschansky teaches a method of manufacturing a vehicle but does not teach middle frame module length. Url teaches that the first middle frame module has a different length than the second middle frame module (Url Figures 2 and 3, above; Url Paragraph 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to provide different module lengths as taught by Url. Doing so would “expand the seating capacity” as recognized by Url (Paragraph 0031).	
	Regarding Claim 19, Peschansky teaches a method of manufacturing a vehicle but does not teach middle frame configuration. Url teaches that each middle frame module includes a cab frame and a floor frame configured to support a seating area (Url Figure 9, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Url
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to provide a cab frame and floor frame included with each middle frame module as taught by 
Regarding Claim 23, Peschansky teaches a method of manufacturing a vehicle but does not teach frame coupling. Url teaches that the assembling includes coupling the front frame module to a forward frame of the middle frame module with fasteners and coupling the rear frame module to a rear portion of the middle frame module with fasteners (Url Figure 2, above; Url Paragraph 0030: “The rear drive module and the front drive module are capable of being detachably affixed to one another. The structural components may be joined by bolts, hooks, pins, or any other means intended to secure two components together firmly enough…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to provide module fastening as taught by Url. Doing so would “permit operation of the connected modules as a single unitary vehicle…” and would provide “maximum versatility and solidity in attachment…” as recognized by Url (Paragraph 0030).
Regarding Claim 24, Peschansky teaches a method of manufacturing a vehicle but does not teach a suspension assembly. Url teaches coupling a common suspension assembly to at least one of the front and rear frame modules of each vehicle, and adjusting a stiffness of the suspension assembly of each vehicle based on the selected middle frame module (Url Paragraph 0024: “The front drive module 10 may also include such items as a keyhole for controlling starting and stopping of an engine, onboard electronics such as a radio or GPS, a control panel 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to provide suspension and suspension adjustment as taught by Url. Doing so would “permit control over ride stiffness, compensation for sagging caused by cargo, and levelling of the vehicle when loaded.” as recognized by Url (Paragraph 0028).
Regarding Claim 26, Peschansky teaches a method of manufacturing a vehicle but does not teach accessory attachments. Url teaches the rear frame module being configured to support a plurality of accessory attachments (Url Figures 7 and 8, below; Paragraph 0029: “Preferably, the front and rear drive modules have accessory coupler 100 affixed to the spine 11, as best shown in FIG. 8.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to provide access attachment configuration as taught by Url. Doing so would enable “the mounting of accessories such as snowplows or for the towing of trailers.” as recognized by Url (Paragraph 0029).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Url
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Url (US 20140262583 A1) and further in view of Julie et al. (WO 2012117204 A1) (hereinafter “Julie”). Regarding Claim 16, the combination of Peschansky and Url teaches a method of manufacturing a vehicle with a middle frame module but does not teach coupling a seat support. Julie teaches coupling a seat .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle of the combination of Peschansky and Url to provide a seat support coupling as taught by Julie. Doing so would provide a “vehicle chassis which is particularly light and functional” as recognized by Julie (“Presentation of the Invention” Paragraph 2).
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Url (US 20140262583 A1) and further in view of Chapman (US 8240748 B2). Regarding Claim 20, the combination of Peschansky and Url teaches a method of manufacturing a vehicle with a middle frame module but does not teach determining the size of the floor. Chapman teaches determining a size of a floor of the vehicle based on the order and coupling at least one floor panel to the floor frame (Chapman Figure 2, below; Chapman Paragraph 9: “It is an advantage of the present invention to provide increased modularity for motorized vehicles. This can be accomplished at least in part through the use of a motorized vehicle having a base unit and a removable interchangeable module that locks into the base unit.”; Paragraph 10: “The removable modular component…can come in varying sizes...”; Paragraph 11: “The other removable modular component can be selected from a variety of other components, such as up to six or more different removable modular components.”; Paragraph 26: “Modular vehicle 100…can include a back wall and one or more floor panels 124. As shown, a second floor panel has been removed for purposes of illustration.”).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Chapman
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle and floor panel coupling of the combination of Peschansky and Url to provide a method of coupling floor panels to each other and to the floor as taught by Chapman. Doing so would “provide increased modularity for motorized vehicles…” and would “provide increased support and protection along the underside of a motorized vehicle.” as recognized by Chapman (Paragraph 9).
Regarding Claim 21, the combination of Peschansky and Url teaches a method of manufacturing a vehicle with a middle frame module but does not teach selecting a size of a floor panel. Chapman teaches selecting a size of the at least one floor panel from a plurality of sizes of floor panels based on the order, each floor panel having a different size based on the corresponding selected middle frame module (Chapman Paragraph 9: “It is an advantage of the present invention to provide increased modularity for motorized vehicles. This can be 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle and floor panel coupling of the combination of Peschansky and Url to provide a method of coupling floor panels to each other and to the floor as taught by Chapman. Doing so would “provide increased modularity for motorized vehicles…” and would “provide increased support and protection along the underside of a motorized vehicle.” as recognized by Chapman (Paragraph 9).
Regarding Claim 22, the combination of Peschansky and Url teaches a method of manufacturing a vehicle with a middle frame module but does not teach coupling a plurality of floor panels. Chapman teaches coupling a plurality of floor panels to each other and the floor frame based on the order (Chapman Figure 2, above; Chapman Paragraph 26: “Cavity region 120 can be located within base body unit 110…and can include a back wall and one or more floor panels 124. As shown, a second floor panel has been removed for purposes of illustration.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a modular vehicle and floor panel coupling of the combination of Peschansky and Url to provide a method of coupling floor panels to each other and to the floor as taught by Chapman. Doing so would “provide increased modularity for motorized vehicles….Another advantage of the present .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Url (US 20140262583 A1) and further in view of Sellet (DE 19642956 A1). Regarding Claim 25, the combination of Peschansky and Url teaches a method for manufacturing a vehicle with a middle frame module but does not teach steering assembly mounts. Sellet teaches a left steering assembly mount and a right steering assembly mount, further including assembling a steering assembly to one of the left and right steering assembly mounts for each vehicle based on the order (Sellet Figure 1, below; Sellet Claim 1: “Operating device…which comprises at least one steering wheel (12) and act on a steering gear…characterized in that the steering column (14) and pedal set (16) together form a structural unit (10) and that the structural unit (10) within a driver's cab can be implemented and ascertained…either between a left-hand drive and a right-hand drive position…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method and frame module of the combination of Peschansky and Url to provide left or right steering as taught by Sellet. Doing so would “enable…vehicles to use both left or right hand drive depending on [desired] use.” as recognized by Sellet (Description Paragraph 4).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Sellet Figure 1
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Peschansky et al. (US 20090236877 A1) (hereafter “Peschansky”) in view of Examiner’s Official Notice and further in view of Christian (CN 102159414 A). Regarding Claim 28, Peschansky teaches the first, second, and third elements of the claim, hereinafter (28a), (28b), and (28c) respectively, but does not teach the fourth claim element, hereinafter (28d). Christian teaches (28d). Peschansky teaches 
(28a), a method of manufacturing a vehicle including: receiving orders for a plurality of vehicles; selecting a front frame module and a rear frame module for each vehicle, the front frame module being common for each vehicle and the rear frame module being common for each vehicle. See rejection for (15a), above.

(28c), assembling the front frame module, the selected middle frame module, and the rear frame module together for each vehicle. See rejection for (15d), above.
As indicated above, Peschansky does not teach (28d). Christian teaches
(28d), that the selected middle frame module includes a rear frame member that extends longitudinally toward the rear frame module (Christian Figure 1, below).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Christian
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky 
Regarding Claim 29, Peschansky teaches a method of manufacturing a vehicle but does not teach a rear frame member. Christian teaches that the selected middle frame module includes a rear frame member that extends longitudinally toward the rear frame module (Christian Figure 1, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to position the rear frame member under the rear frame module as taught by Christian. Doing so would enable “at least one beam, each end part of it comprising a shock absorber, to prevent automobile user security from being degraded due to the added storage module...” as recognized by Christian (Paragraph 0016).
Regarding Claim 30, Peschansky teaches a method of manufacturing a vehicle but does not teach battery tray support. Christian teaches that the rear frame member and the rear frame module cooperate to support a battery tray (Christian Figure 2, below).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to have the rear frame member and rear frame module work in cooperation as taught by Christian. Doing so would “allow the impact loads to be uniformly distributed on the [rear frame] module” as recognized by Christian (Paragraph 0030).


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Christian
	Regarding Claim 31, Peschansky teaches a method for manufacturing a vehicle but does not teach battery support configuration. Christian teaches that the battery tray is configured to support a battery configuration associated with the order (Christian Figure 2, above; Christian Abstract: “The storing device comprises a device which comprises a lateral wall (4) and a bottom part, wherein the bottom part is limited with a support frame (2) which can contain at least one electrochemical battery pack (3).”; Paragraph 0002: “…the invention relates to a storage module fixed on the automobile…capable of receiving at least one bracket of the electrochemical battery of side wall and device at the bottom.”; and Paragraph 0029: “…considering the weight and 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to configure the battery tray as taught by Christian. Doing so would “allow the impact loads to be uniformly distributed on the [rear frame] module” as recognized by Christian (Paragraph 0030).
	Regarding Claim 32, Peschansky teaches a method of manufacturing a vehicle but does not teach installing one or more batteries. Christian teaches installing one or more batteries in the battery tray according to the battery configuration (Christian Figure 2, above; Christian Abstract: “The storing device comprises a device which comprises a lateral wall (4) and a bottom part, wherein the bottom part is limited with a support frame (2) which can contain at least one electrochemical battery pack (3).”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Peschansky to provide for installing one or more batteries as taught by Christian. Doing so would enable the battery pack to “provide energy to [various] types of engine units.” as recognized by Christian (Paragraph 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618